DETAILED ACTION
The amendment filed on March 8 is acknowledged.  Claims 1, 2, 13, 16, 17, and 21-29 will be considered below.
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 13, 16, 17, 21, 23, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motro (US Patent Publication 20030159372 A1) in view of Loomis (US Patent 4922988), in view of Gower (US Patent 6325085 B1), in view Baslow (US Patent 4018260), and further in view of Cicero (US Patent 6296041 B1).  [Claim 1] Motro discloses a manufactured window (paragraph 0024) for installation in a structure including a frangible material (paragraph 0011) in a building opening comprising: retainers extending in a substantially vertical direction (24A, 26A) connected to opposed sides of the opening (Figure 1 and paragraph 0024), each of the retainers including a flat flange with a channel member along one edge (50) (Figure 6), the channel member having a longitudinal slit (52), the flat flange of each of the retainers being connected to the opening by permanent fasteners (fasteners received in holes 27 – see paragraphs 0037 and 0038) such that the slit is parallel to the opposed sides (slit runs parallel to the opposed sides - Figure 1); and a flexible material (22) removably mounted in the retainers (Figure 6), the flexible material formed of a polymer (paragraphs 0025 and 0027), the flexible material having opposed margins (Figure 5), the margins being reinforced with a bead (38) fixedly attached to the material, the bead being parallel to the margins, the bead slidably inserted into the channel with the material extending through the slit whereby the material spans the frangible material.  The flexible material is spaced away from the frangible material by the retainers and the material selected has stretch resistance, whereby breakage of the frangible material by wind-borne missiles impinging upon the flexible material is prevented (Abstract and paragraphs 0023 and 0024).  
Motro discloses the claimed invention as discussed above, but does not disclose its bead (38) being integrally bonded to the material.  Loomis discloses a flexible material (10) having a beaded edge (11) held in a taut condition by brackets on opposing sides of the material (Figure 1).  The bead may be bonded to the material using an adhesive (Column 5, lines 23-25).  At the time of the invention, it would have been obvious to one having ordinary skill in the art to bond the bead of Motro to the material as suggested and taught by Loomis.  The motivation for bonding the bead to the material is to firmly secure the bead to the material so it does not become dislodged.  The pocket formed by folding the fabric on itself as in Motro already secures the bead.  Bonding the bead to the material provides extra protection from the bead becoming loose.
Motro discloses the claimed invention as discussed above, but does not disclose the flexible material having interstices that permit light and air to pass through the material, or the material having a burst pressure of at least 675 psi and configured to provide protection against windborne missiles having diameters of approximately 3/16 inch in diameter or larger.  Gower discloses a flexible material that is comprised of a polypropylene formed in a monofilament and woven into a geotextile.  The material has interstices equal to 0.6 mm, but can have different sized interstices based on how much air flow and transparency is desired (Column 5, lines 19-32).  The material can be transparent (Column 4, lines 27-29).  The material can reduce the velocity of a 100 mph wind to 3 mph (Column 5, lines 40-42) and can withstand a force of 61.3 psi (Column 5, lines 59 and 60 and Claim 1).  The material can be at least 95% closed (Column 5, lines 37-40).  The material can have a burst pressure of at least 675 psi (Column 5, lines 43-46) and be configured to prevent passage of missiles 3/16 inch in diameter or larger (Column 5, lines 30-37).  Gower teaches understanding the stretch properties of the material so that it can be placed at an appropriate distance from the area being protected (Column 5, lines 59-65 and Column 6, lines 1-38).  At the time of the invention, it would have been obvious to one having ordinary skill in the art to substitute the flexible material of Motro for one having interstices that permit air flow and the passage of light, transparency, a burst pressure of at least 675 psi, providing protection against windborne missiles having diameters of 3/16 inch in diameter or larger, having interstices sized to reduce an upwind wind speed of approximately 100 mph to a downwind wind speed of approximately 3 mph and the material withstanding a force of at least 61.3 psi and being about 95% closed as suggested and taught by Gower.  The materials of both Motro and Gower are designed to protect structures from debris carried by high winds.  Substituting one known material for another yields no unexpected results since both materials would achieve the goal of protecting the structure from debris.  The motivation for providing interstices would be to allow some air and light to penetrate the material, which would be beneficial after a storm.  Extreme weather events often knock out power; therefore homeowners often resort to opening their windows and doors to let in fresh air and light in after a storm.  A storm barrier with interstices would allow some air and light to flow into the home without the homeowner having to immediately disassemble the storm barrier.  Gower explains that the selection of interstice size and configuration is a matter of design choice, which takes into account how much air passage is desired as well as the size of objects capable of penetrating the interstices (Column 5, lines 30-42).  Likewise, the selection of a material capable of having a burst pressure of 675 psi would allow the material to withstand the pressure exerted on it by airborne missiles of the type expected during a storm.  
Motro discloses the retainers being directly connected to the exterior of the surface adjacent the window to be protected using fasteners inserted in holes (27) in the retainers, but does not disclose how the holes are formed, or whether a majority of the flat flange contacts a window casing.  Baslow discloses retainers (14), which can be fastened directly around the outside of a window (Column 5, lines 25-28) using fasteners installed in a flat flange of the retainer (in holes 17) (Figure 4).  The flat flange directly contacts the perimeter of the window.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to provide a direct connection of the flat flange of Motro to a window casing as suggested and taught by Baslow.  Motro teaches that various methods can be used to mount its retainers (paragraphs 0037 and 0038) and that the method of mounting the retainers is not a controlling or limiting feature of the invention (paragraph 0038).  The advantage of mounting the flat flange directly against the supporting surface is that it provides a tight and secure connection.  
Motro discloses the claimed invention as discussed above, but does not disclose a locking structure positioned to physically prevent the flexible material from sliding downwardly out of the retainers.  Cicero discloses a netting material (72) for placing across a window opening (Figure 3). The netting material is secured with locking structures (30A-30D) to a tube assembly (Figure 3). The locking structures engage the netting material to physically prevent it from sliding downwardly (Column 7, lines 41-46 and Column 8, lines 3-6).  At the time of the invention, it would have been obvious to one having ordinary skill in the art to incorporate a locking structure into the window casing of Motro as suggested and taught by Cicero. The locking structure would provide an additional means for securing the material to the retainers and would effectively prevent the material from shifting during a strong storm event.  
[Claim 2] Motro further discloses the retainer including an angular extension between the flat flange and the channel, and wherein the angular extension displaces the channel from the frangible material, whereby the material can flex (paragraph 0024).  

    PNG
    media_image1.png
    396
    557
    media_image1.png
    Greyscale

[Claim 13] The channel has a generally concave inner surface, wherein the inner surface is not formed by any portion of the flat flange or the angular extension (the inner surface is separate from the angular extension, which ends below the channel member).
[Claim 16] The retainers connected to opposing sides of the casing are oriented such that the longitudinal slits open toward each other (Figure 1).
[Claims 17, 21, 23, and 25] Motro discloses the claimed invention as discussed above, including an angular extension being oriented at substantially 90 degrees relative to the flat flange, but does not disclose longitudinal slits of the retainer opening in directions that do not face each other, or the longitudinal slit of each channel member opening in a direction that is substantially 90 degrees relative to the flat flange.  Baslow discloses slits (K) in the retainers (14) for receiving fabric sheets (12).  The slits face outwards (Figure 6) in directions that do not face one another.  At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the shape of the slit of Motro to face outwards instead of to one side as suggested and taught by Baslow.  Placing the slits in a direction that faces outwards from the retainer allows for further tensioning of the material since the distance between the slits would be slightly greater and would cause more of a pull on the material.  Motro already envisions allowing the material to exit a retainer on the top surface as is shown in Motro's Figure 4.  Providing the slit on the top surface of the retainer of Figure 6 of Motro would yield no unexpected results.  Any slit location would provide the desired effect of holding the flexible material in a taut position across the building opening and would serve to help protect the opening from flying debris.  In this upwards orientation, the slits open in directions that are substantially parallel to one another.

Claims 22 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motro in view of Loomis, Gower, Baslow, and Cicero as applied to the claims above, and further in view of Oldham (US Patent 1783152).  Motro discloses the claimed invention as discussed above, including the retainer comprising a substantially L-shape, but does not disclose the longitudinal slit of the retainer being substantially in line with the respective angular extension of each channel member, or the retainer being formed only by the flat flange, angular extension and the channel member.  Oldham discloses a retainer (31, 33) having a flat flange (flange connected by bolt 34) (Figure 2), which is attached to a structure (Figure 1).  The retainer includes an angular extension (outwardly extending portion of 33), a channel (opening in 31) and a longitudinal slit (Figure 2).  The retainer is formed only by the flat flange, angular extension and the channel member and it comprises a substantially L-shape.  The slit is substantially in line with the angular extension.  At the time of the invention, it would have been obvious to one having ordinary skill in the art to substitute the retainer of Motro for one having a longitudinal slit in line with the angular extension and for one being formed only by the angular extension, flat flange, and the channel member as suggested and taught by Oldham.  Providing the slit in line with the angular extension yields no unexpected results since either shape is designed to hold a rounded shape within the channel member and would hold the flexible material in place across the window.  Placing the slits in line with the angular extension in a direction that faces outwards from the retainer allows for further tensioning of the material since the distance between the slits would be slightly greater and would cause more of a pull on the material.  Motro already envisions allowing the material to exit a retainer on the top surface as is shown in Motro's Figure 4.  Any slit location would provide the desired effect of holding the flexible material in a taut position across the building opening and would serve to help protect the opening from flying debris.  Additionally, forming the shape of the retainer with only a flat flange, angular extension and a channel member yields no unexpected results over that of Motro which is formed with a few additional walls.  Both retainers serve to hold components in place by mounting the retainer on a structural surface.  The advantage to forming the retainer with fewer walls is simply that it saves on material costs and simplifies construction of the retainer.  

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motro (US Patent Publication 20030159372 A1), in view of Gower (US Patent 6325085 B1), in view Tombu (French Patent Application FR 2199504 A), in view of Abell (US Patent 4320609), and further in view of Cicero (US Patent 6296041 B1).  Motro discloses a system comprising:  a structure having an exterior surface and a frangible portion (paragraph 0011); retainers (24A, 26A) connected the exterior surface of the structure on opposed sides of the frangible portion (Figure 1 and paragraph 0024), each of the retainers including a flat flange with a channel member along one edge (50) (Figure 6), the channel member having a longitudinal slit (52), the flat flange of each of the retainers being connected to the opening by permanent fasteners (fasteners received in holes 27 – see paragraphs 0037 and 0038) such that the slit is parallel to the opposed sides (slit runs parallel to the opposed sides - Figure 1); and a flexible material (22) removably mounted in the retainers (Figure 6), the flexible material formed of a polymer (paragraphs 0025 and 0027), the flexible material having opposed margins (Figure 5), the margins being reinforced with a bead (38), the bead extending parallel to the margins, the bead slidably inserted into the channel with the material extending through the slit whereby the material spans the frangible portion.  The flexible material is spaced away from the frangible material by the retainers and the material selected has stretch resistance, whereby breakage of the frangible material by wind-borne missiles impinging upon the flexible material is prevented (Abstract and paragraphs 0023 and 0024).  
Motro discloses the claimed invention as discussed above, but does not disclose the flexible material having interstices that permit light and air to pass through the material, or the material having a burst pressure of at least 675 psi.  Gower discloses a flexible material that is comprised of a polypropylene formed in a monofilament and woven into a geotextile.  The material has interstices equal to 0.6 mm, but can have different sized interstices based on how much air flow and transparency is desired (Column 5, lines 19-32).  The material can be transparent (Column 4, lines 27-29).  The material can reduce the velocity of a 100 mph wind to 3 mph (Column 5, lines 40-42) and can withstand a force of 61.3 psi (Column 5, lines 59 and 60 and Claim 1).  The material can be at least 95% closed (Column 5, lines 37-40).  The material can have a burst pressure of at least 675 psi (Column 5, lines 43-46) and be configured to prevent passage of missiles 3/16 inch in diameter or larger (Column 5, lines 30-37).  Gower teaches understanding the stretch properties of the material so that it can be placed at an appropriate distance from the area being protected (Column 5, lines 59-65 and Column 6, lines 1-38).  At the time of the invention, it would have been obvious to one having ordinary skill in the art to substitute the flexible material of Motro for one having interstices that permit air flow and the passage of light, transparency, a burst pressure of at least 675 psi, having interstices sized to reduce an upwind wind speed of approximately 100 mph to a downwind wind speed of approximately 3 mph and the material withstanding a force of at least 61.3 psi and being about 95% closed as suggested and taught by Gower.  The materials of both Motro and Gower are designed to protect structures from debris carried by high winds.  Substituting one known material for another yields no unexpected results since both materials would achieve the goal of protecting the structure from debris.  The motivation for providing interstices would be to allow some air and light to penetrate the material, which would be beneficial after a storm.  Extreme weather events often knock out power; therefore homeowners often resort to opening their windows and doors to let in fresh air and light in after a storm.  A storm barrier with interstices would allow some air and light to flow into the home without the homeowner having to immediately disassemble the storm barrier.  Gower explains that the selection of interstice size and configuration is a matter of design choice, which takes into account how much air passage is desired as well as the size of objects capable of penetrating the interstices (Column 5, lines 30-42).  Likewise, the selection of a material capable of having a burst pressure of 675 psi would allow the material to withstand the pressure exerted on it by airborne missiles of the type expected during a storm.  
Motro discloses the retainers being directly connected to the exterior of the surface adjacent the window to be protected using fasteners inserted in holes (27) in the retainers, but does not disclose whether a majority of the flat flange contacts the exterior surface, or the channel members having a longitudinal slit that is substantially in line with the angular extension and opening in directions that are substantially parallel to one another.  Tombu discloses a retainer (1) having a flat flange (Figure 2), which is attached to a structure (Figure 1).  The retainer includes an angular extension (outwardly extending portion of 1), a channel (3) and a longitudinal slit (Figure 2).  The slit is substantially in line with the angular extension.  At the time of the invention, it would have been obvious to one having ordinary skill in the art to substitute the retainer of Motro for a retainer having a longitudinal slit in line with the angular extension and having a majority of the flat flange contacting the exterior surface as suggested and taught by Tombu.  Providing the slit in line with the angular extension yields no unexpected results since either shape is designed to hold a rounded shape within the channel member and would hold the flexible material in place across the window.  Placing the slits substantially in line with the angular extension allows for further tensioning of the material since the distance between the slits would be slightly greater and would cause more of a pull on the material.  Motro already envisions allowing the material to exit a retainer on the top surface as is shown in Motro's Figure 4.  The advantage to forming the retainer with fewer walls as is taught by Tombu is that it simply saves on material costs and simplifies construction of the retainer.  
Motro in view of Gower and Tombu discloses the claimed invention as discussed above, but does not disclose the longitudinal slits opening in directions that do not face each other.  Abell discloses a retainer (24) having a longitudinal slit (opening between 34 and 36) for holding a flexible material (20).  The retainer can be configured so that the slits open in directions which do not face one another (Figures 1 and 7) and directions which face one another (Figure 6).  In the embodiment shown in Figure 5, the slit faces outward, allowing the material to stretch in a direction parallel to the flange of the retainer and perpendicular to the slit opening.  At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the direction the longitudinal slits of Motro in view of Gower and Tombu face to be in a direction which they are not facing one another as suggested and taught by Abell.  Abell teaches that a flexible material can be held in slits facing different directions, including ones not facing toward one another.  Forming the slits facing outwards from the window allows for further tensioning of the material since the distance between the slits would be slightly greater and would cause more of a pull on the material.  Any slit location would provide the desired effect of holding the flexible material in a taut position across the building opening and would serve to help protect the opening from flying debris.  
Motro discloses the claimed invention as discussed above, but does not disclose a locking structure positioned to physically prevent the flexible material from sliding downwardly out of the retainers.  Cicero discloses a netting material (72) for placing across a window opening (Figure 3). The netting material is secured with locking structures (30A-30D) to a tube assembly (Figure 3). The locking structures engage the netting material to physically prevent it from sliding downwardly (Column 7, lines 41-46 and Column 8, lines 3-6).  At the time of the invention, it would have been obvious to one having ordinary skill in the art to incorporate a locking structure into the window casing of Motro as suggested and taught by Cicero. The locking structure would provide an additional means for securing the material to the retainers and would effectively prevent the material from shifting during a strong storm event.  

Claims 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Motro (US Patent Publication 20030159372 A1) in view of Loomis (US Patent 4922988), in view of Gower (US Patent 6325085 B1), in view of Abell (US Patent 4320609), and further in view of Cicero (US Patent 6296041 B1).  [Claim 27] Motro discloses a system comprising: first and second retainers (24A, 26A) connected to opposed sides of the opening (Figure 1 and paragraph 0024), each of the retainers including a flat flange with a channel member along one edge (50) (Figure 6), the channel member having a longitudinal slit (52), the flat flange of each of the retainers being connected to the opening by permanent fasteners (fasteners received in holes 27 – see paragraphs 0037 and 0038) such that the slit is parallel to the opposed sides (slit runs parallel to the opposed sides - Figure 1); and a flexible material (22) removably mounted in the retainers (Figure 6), the flexible material formed of a polymer (paragraphs 0025 and 0027), the flexible material having opposed margins (Figure 5), the margins being reinforced with a bead (38) fixedly attached to the material, the bead being parallel to the margins, the bead slidably inserted into the channel with the material extending through the slit whereby the material spans the frangible material.  The flexible material is spaced away from the frangible material by the retainers and the material selected has stretch resistance, whereby breakage of the frangible material by wind-borne missiles impinging upon the flexible material is prevented (Abstract and paragraphs 0023 and 0024).  
Motro discloses the claimed invention as discussed above, but does not disclose its bead (38) being fixed to the material.  Loomis discloses a flexible material (10) having a beaded edge (11) held in a taut condition by brackets on opposing sides of the material (Figure 1).  The bead may be bonded to the material using an adhesive (Column 5, lines 23-25).  At the time of the invention, it would have been obvious to one having ordinary skill in the art to bond the bead of Motro to the material as suggested and taught by Loomis.  The motivation for bonding the bead to the material is to firmly secure the bead to the material so it does not become dislodged.  The pocket formed by folding the fabric on itself as in Motro already secures the bead.  Bonding the bead to the material provides extra protection from the bead becoming loose.
Motro discloses the claimed invention as discussed above, but does not disclose the flexible material having interstices that permit light and air to pass through the material, or the material being configured to provide protection against windborne missiles having diameters of approximately 3/16 inch in diameter or larger.  Gower discloses a flexible material that is comprised of a polypropylene formed in a monofilament and woven into a geotextile.  The material has interstices equal to 0.6 mm, but can have different sized interstices based on how much air flow and transparency is desired (Column 5, lines 19-32).  The material can be transparent (Column 4, lines 27-29).  The material can reduce the velocity of a 100 mph wind to 3 mph (Column 5, lines 40-42) and can withstand a force of 61.3 psi (Column 5, lines 59 and 60 and Claim 1).  The material can be at least 95% closed (Column 5, lines 37-40).  The material can have a burst pressure of at least 675 psi (Column 5, lines 43-46) and be configured to prevent passage of missiles 3/16 inch in diameter or larger (Column 5, lines 30-37).  Gower teaches understanding the stretch properties of the material so that it can be placed at an appropriate distance from the area being protected (Column 5, lines 59-65 and Column 6, lines 1-38).  At the time of the invention, it would have been obvious to one having ordinary skill in the art to substitute the flexible material of Motro for one having interstices that permit air flow and the passage of light, transparency, providing protection against windborne missiles having diameters of 3/16 inch in diameter or larger, having interstices sized to reduce an upwind wind speed of approximately 100 mph to a downwind wind speed of approximately 3 mph and the material withstanding a force of at least 61.3 psi and being about 95% closed as suggested and taught by Gower.  The materials of both Motro and Gower are designed to protect structures from debris carried by high winds.  Substituting one known material for another yields no unexpected results since both materials would achieve the goal of protecting the structure from debris.  The motivation for providing interstices would be to allow some air and light to penetrate the material, which would be beneficial after a storm.  Extreme weather events often knock out power; therefore homeowners often resort to opening their windows and doors to let in fresh air and light in after a storm.  A storm barrier with interstices would allow some air and light to flow into the home without the homeowner having to immediately disassemble the storm barrier.  Gower explains that the selection of interstice size and configuration is a matter of design choice, which takes into account how much air passage is desired as well as the size of objects capable of penetrating the interstices (Column 5, lines 30-42).  
Motro discloses the claimed invention as discussed above, but does not disclose the longitudinal slits opening in directions that do not face each other, or the slits opening in directions that are substantially parallel to each other.  Abell discloses a retainer (24) having a longitudinal slit (opening between 34 and 36) for holding a flexible material (20).  The retainer can be configured so that the slits open in directions which do not face one another (Figures 5 and 7), directions which do not face one another and are parallel to each other (Figure 5) and directions which face one another (Figure 6).  In the embodiment shown in Figure 5, the slits face outward, allowing the material to stretch in a direction parallel to the flange of the retainer and perpendicular to the slit opening.  At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the direction the longitudinal slits of Motro face to be in a direction which they are not facing one another and are parallel to each other as suggested and taught by Abell.  Abell teaches that a flexible material can be held in slits facing different directions, including ones not facing toward one another.  Forming the slits facing outwards from the window allows for further tensioning of the material since the distance between the slits would be slightly greater and would cause more of a pull on the material.  Any slit location would provide the desired effect of holding the flexible material in a taut position across the building opening and would serve to help protect the opening from flying debris.  
With respect to the spacing of the retainers, Motro discusses using its system on large windows (paragraph 0011), but does not disclose the size of its windows.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the first and second retainers of Motro at a spaced distance of at least 25 feet, since the dimensions would have been a matter of design choice and the system of Motro would operate equally well with any desired dimensions.  No unexpected results are obtained from the claimed dimensional ratios and as such they are viewed as nothing other than obvious choice of design.  
Motro discloses the claimed invention as discussed above, but does not disclose a locking structure positioned to physically prevent the flexible material from sliding downwardly out of the retainers.  Cicero discloses a netting material (72) for placing across a window opening (Figure 3). The netting material is secured with locking structures (30A-30D) to a tube assembly (Figure 3). The locking structures engage the netting material to physically prevent it from sliding downwardly (Column 7, lines 41-46 and Column 8, lines 3-6).  At the time of the invention, it would have been obvious to one having ordinary skill in the art to incorporate a locking structure into the window casing of Motro as suggested and taught by Cicero. The locking structure would provide an additional means for securing the material to the retainers and would effectively prevent the material from shifting during a strong storm event.  
[Claim 28] Motro discloses the claimed invention as discussed above, including using polypropylene (paragraph 0027) for the flexible material, but does not disclose the material being black-colored.  Gower discloses a flexible material as discussed above, including using a black colored polypropylene (Column 4, lines 33-37).  At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the flexible material of Motro to be a black colored polypropylene as suggested and taught by Gower since Gower teaches that black colored polypropylene is more resistant to degradation from ultraviolet (UV) radiation.  Motro teaches that degradation from UV radiation is a concern (paragraph 0032) since this degradation reduces the usable life of the material.  Motro uses a UV layer on its panel, a tinted layer, or a UV resistant treatment to try and provide UV resistance (paragraph 0032).  
[Claim 29] Motro discloses the claimed invention as discussed above, including using polyester (paragraph 0011) for the flexible material, but does not disclose using a vinyl coated polyester.  Gower discloses a flexible material as discussed above, including using a vinyl coated polyester (Column 4, lines 33-37).  At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the flexible material of Motro to be a vinyl coated polyester as suggested and taught by Gower since Gower teaches that using vinyl coated polyester is more resistant to degradation from ultraviolet (UV) radiation.  Motro teaches that degradation from UV radiation is a concern (paragraph 0032) since this degradation reduces the usable life of the material.  Motro uses a UV layer on its panel, a tinted layer, or a UV resistant treatment to try and provide UV resistance (paragraph 0032).

Response to Arguments
Applicant's arguments filed March 8, 2022 have been fully considered but they are not persuasive.  Applicant states that the various references are not combinable, but does not provide further explanation as to why.  Therefore, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made.  Further, they do not show how the amendments avoid such references or objections.  
With respect to the arguments related to the newly added limitations regarding the locking structure, the Cicero reference has been added to the rejections above.  Cicero teaches providing locking structures along a material to hold the material in place.  
Finally, Applicant states that he incorporates the arguments and remarks made in prior responses with respect to the Claims.  Examiner has copied below the response to arguments from the previous Office Action dated September 8, 2021.  
Applicant argues that Baslow and Loomis are non-analogous art.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Baslow teaches retainers, which can be directly fastened directly around the outside of a window (Column 5, lines 25-28).  The flat flange of the retainer (in holes 17) (Figure 4) directly contacts the perimeter of the window.  Baslow is pertinent to the problem which Applicant is concerned, in particular, Baslow seeks to solve the problem of holding a flexible material (i.e., a fabric) using retainers.  Applicant argues that Baslow’s material is for decorative purposes and not used to provide protection.  However, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
With respect to the Loomis reference, Applicant argues it is non-analogous art because it is for displaying signs and not for protecting a structure from high wind and flying debris.  Examiner respectfully disagrees.  Loomis is analogous art because it is concerned with holding a flexible material in a taut condition with retainers located around the periphery (Column 1, lines 11-14).  And Loomis is used in the rejection to teach bonding the beaded edge of a flexible material using adhesive.  Motro already discloses the fabric having a bead, but does not disclose it being bonded to the material.  Bonding the bead further ensures a secure connection between the bead and the flexible material.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220. The examiner can normally be reached Monday and Wednesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A/Examiner, Art Unit 3635                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635